Title: To Benjamin Franklin from Jonathan Williams, Jr., 12 April 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes April 12. 1777.
I am obliged to you for mentioning the welfare of my Friends which gives me great satisfaction.
The many Instances you give me of your friendship demand my warmest gratitude and lay me under indispensable obligations to endeavour to merit your Favour by my conduct, which is the only return I can make.
The circumstances you mention for my private Government shall be attended to with Caution and whatever Business falls into my hands I will endeavour to execute well. The Goods you will have occasion to ship I suppose will be such as the public service requires, I therefore at this time can’t forbear observing that as it requires a great deal of time to convey the Goods from the different parts of the Kingdom to the place of shipping, the orders should be given so early as to give time for this transportation that a Ship may not be waiting on expence. These orders should also be divided according to the seasons in which they will probably arrive else the Goods will come indiscriminately and there will be winter ones in summer and summer ones in winter. I take the liberty of making this observation because I have an Instance of this before me the Cargo now shipped on board the Count de Vergennes consisting of both linnens and woolens for Winter.
The young Gentleman who delivers this is from Mr. Schweighaussers’ Counting House, I send it by him because the packet is large for the post, and because he is desirous of having it to say that he has seen Dr. Franklin. In return for a great deal of good nature and civility I could not refuse what will give you no trouble, and what he will think a very great Favour. The Gentleman who gave me the inclosed plan is connected with the House mentioned, and I think him a very worthy good man. The House I understand is a very good one, but if you think any thing about the plan I will endeavour to get the best Information. I am with the greatest Respect and Esteem dear and honored Sir Yours most dutifully and affectionately
J Williams Junr
 
Addressed: Doctor Franklin.
